DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of 1-9 in the reply filed on 17 May 2022 is acknowledged. 
Claims 10-15 have been cancelled in the reply filed on 17 May 2022.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all conditions for receiving the benefit of an earlier filing date of 25 Sep 2019 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 May 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.

Specification
The disclosure is objected to because of the following informality: 
Reference number 27 is used for both cap surface and normal surface in paragraph [00026].  
Appropriate correction is required.

Claim Objections
Claims 2-4 are objected to because of the following informality:  
“plan cross-section” should read “plane or planar cross-section”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112







The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5, the metes and bounds of the term “medical grade material” are not understood. In the disclosure, examples of medical grade material appear to include TEFLON, acrylic, metal such as surgical or stainless steel, ceramics, PYREX or other glass, or “other medical grade” material (par. 00011). However, the term “medical grade” is not explicitly defined, nor are there are there other functional indicators (e.g. desired material properties) so as to infer the meaning sought by the term. During examination, “medical grade” will be broadly interpreted to include conventional materials for medical devices, including stainless steel, ceramic, and polymers.

Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mornhinweg et al. (US Patent No. 5191889) - hereinafter referred to as Mornhinweg.
Regarding claim 1, Mornhinweg discloses an ultrasound transducer positioning apparatus (at least Fig. 1-3: transducer head 1) comprising:
a base (housing 2) having a first surface (circular contacting surface 4) configured and operative to bear upon a selected portion of an ultrasound transducer when the ultrasound transducer is positioned on a region of a patient's body (Col 3, lines 52-55: contacting surface 4 for bringing transducer head 1 in contact with skin of the patient's abdomen,
a second surface (upper side 6) opposite the first surface (contacting surface 4), the second surface (upper side 6) having a transverse channel (belt support surface 8) dimensioned to receive a strap (belt 7) to apply a force to urge the base towards the ultrasound transducer when the strap is cinched about the patient's body (Col 4, lines 37-50), and
a peripheral wall (Fig. 1-3: surface of housing 2 where locking recesses 20-21) extending between the first surface (circular contacting surface 4) and the second surface (upper side 6; Fig. 1-3); and
a cap (bow 3) having a cap surface (Fig. 1-2: surface of bow 3 facing housing 2) to engage the second surface (upper side 6) of the base (housing 2) when the strap (belt 7) is disposed in the channel (belt support surface 8) and a normal surface (pressure-exerting portions 16-17 and bow-locking projections 18-19) that extends substantially normal to the cap surface to engage the peripheral wall of the base (Fig. 1-3 and Col 4, lines 37-50: when bow 3 is closed, bow-locking projections 18-19 lockingly engage locking recesses 20-21);
wherein when the cap (bow 3) is engaged with the base (housing 2; Fig. 3), an interference fit exerts a force on the strap (belt 7) disposed between the peripheral wall of the base and the normal surface of the cap to prevent movement of the strap relative to the base (Col 4, lines 37-50: belt 7 rests against sides of pressure-exerting portions 16-17 of bow 3).
Regarding claims 2-4, Mornhinweg discloses all limitations of claim 1, as discussed above, and Mornhinweg further discloses:
wherein the base (housing 2) is circular in plan cross-section (circular contacting surface 4) (claim 2);
wherein the base (housing 2) is polygonal in plan cross-section (belt support surface 8) (claim 3); and
wherein the base (housing 2) is irregular in plan cross-section (upper side 6) (claim 4).
Regarding claim 7,  Mornhinweg discloses all limitations of claim 1, as discussed above, and Mornhinweg further discloses:
wherein the cap surface (bow 3) has a transverse slot (Fig. 1-3: opening of bow 3 surrounded by pressure-exerting portions 16-17 and bow-locking projections 18-19) dimensioned to allow the strap to pass through the slot (Fig. 2-3: belt 7 exposed through opening of bow 3 surrounded by pressure-exerting portions 16-17 and bow-locking projections 18-19).
Regarding claims 8-9, Mornhinweg discloses all limitations of claim 1, as discussed above, and Mornhinweg further discloses:
wherein the first surface (circular contacting surface 4) of the base (housing 2) is substantially planar (Fig. 1-3: circular contacting surface 4) (claim 8); and
wherein the first surface (circular contacting surface 4) of the base (housing 2) is contoured (Fig. 1-3: circular contacting surface 4) (claim 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mornhinweg as applied to claim 1 above, and further in view of Krispi (US Patent No. 8568338, provided by the Applicant in IDS of 17 May 2022).
Regarding claims 5-6, Mornhinweg discloses all limitations of claim 1, as discussed above, and Mornhinweg does not disclose:
wherein the base is constructed of a medical grade material (claim 5); and
wherein the base is constructed of a non-porous material (claim 6).
	Krispi, however, discloses:
a base (cushioning material 3) that is constructed of a medical grade material or non-porous material (Col 3, lines 56-67: polyester, polyether, polyurethane, silicone, or rubber).
It is noted that one of ordinary skill in the art would recognize that silicone, for example, is a non-porous material.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mornhinweg’s base to include Krispi’s base constructed of a medical grade and non-porous material. The motivation for the combination would have been to “provide a cushioning effect and not irritate the skin of the patient”, as taught by Krispi (Col, 3 lines 56-67), and also prevent absorbent of any unwanted fluid that could interfere in ultrasound imaging. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Andersen (US PG Pub No. 2011/0282178) discloses at least securing a strap above an ultrasound transducer by a strapping engaging means (see at least Fig. 4a); and
Van Wyk et al. (US Patent No. 7789836) discloses at least a strap sliding through retaining features above an ultrasound transducer (see at least Fig. 7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799